Title: To Benjamin Franklin from James Parker: Bond, 15 November 1763
From: Parker, James
To: Franklin, Benjamin


[November 15, 1763]
Know all Men, by these Presents, That I, James Parker of Woodbridge in the County of Middlesex and Province of New Jersey Printer, am Held and firmly bound unto Benjamin Franklin, Esqr. of the City of Philadelphia in the Sum of Three Hundred and fifty Seven Pounds, Sixteen Shillings and one penny, Lawful Money of New York to be paid to the said Benjamin Franklin his certain Attorney, Executors, Administrators or Assigns: To which Payment well and truly to be made, I bind my self, my Heirs, Executors and Administrators, firmly by these Presents. Sealed with my Seal, Dated the Fifteenth Day of November in the Year of our Lord One Thousand Seven Hundred and Sixty three and in the Fourth Year of the Reign of our Soverein Lord George the Third by the Grace of God, King of Great-Britain, &c.
The Condition of this Obligation is such, That if the Above-bounden James Parker his Heirs, Executors, Administrators, or any of them, shall and do well and truly pay, or cause to be paid unto the above-named Benjamin Franklin, or his certain Attorney, Executors, Administrators or Assigns, the just and full Sum of One hundred and Seventy eight Pounds, eighteen Shillings, Lawful Money aforesaid, on the Fourth Day of June next, which will be in the year of our Lord One Thousand Seven Hundred and Sixty four, without any Fraud or further Delay, then the above Obligation to be void, or else to be and remain in full Force and Virtue.

  James Parker [Seal]

Sealed and Delivered in the Presence of us
Wm. Sellers
Thomas Tillyer

Philadelphia: Printed by B. Franklin, and D. Hall.
 Endorsed: Nov. 15 1763 Bond J Parker £178. 18. 0 New York Money

Desember the 10 1766 Reseved of of James Parker Cash 24-19
D Franklin


Aprill the 18 1770 Reseved of J Parker in Cash 20-0.0
D Franklin

